Citation Nr: 0830068	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-34 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to the service-connected disabilities 
(TDIU).  



REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and April 2005 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing at the RO in March 2007.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

In April 2007, the Board increased the evaluation of the 
service-connected PTSD to 70 percent disabling and remanded 
the issues of an increased rating for the service-connected 
diabetes mellitus and a TDIU rating for further development 
and adjudication.  

In January 2008, the RO issued a statement of the case with 
respect to the issue of a higher evaluation for diabetes 
mellitus.  The veteran, however, did not timely file a 
substantive appeal with respect to this issue and it is, 
therefore, no longer before VA.  

The issue of a total rating based upon individual 
unemployability due to the service-connected disabilities has 
been returned to the Board for further review.  



FINDINGS OF FACT

The veteran is not shown to be prevented from performing all 
forms of substantially gainful employment consistent with 
educational and work background due solely to his service-
connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability for compensation purposes 
has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2004, March and July 
2006, January 2007, and July 2008, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements and records submitted by the veteran in 
support of the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  TDIU rating for compensation purposes 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F. R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  

The veteran in this case has been granted service connection 
for PTSD, evaluated as 70 percent disabling, diabetic 
nephropathy with hypertension, evaluated as 30 percent 
disabling, and diabetes mellitus type II with noncompensable 
peripheral neuropathy, evaluated as 20 percent disabling. The 
veteran's combined evaluation is 80 percent disabling.  

Accordingly, the veteran has sufficient service-connected 
disabilities for purposes of 38 C.F.R. § 4.16(a).  The 
numerical criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are met in this case.  

Where the schedular rating is less than total, however, a 
total disability rating for compensation purposes may only be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  As 
noted, the issue of unemployability must be determined 
without regard to the advancing age of the veteran, 38 C.F. 
R. §§ 3.341(a), 4.19, and marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran was capable of performing the physical 
and mental acts required by employment during the cited time 
period, not whether the veteran could find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Upon review of the record in this case, The Board finds that 
the evidence preponderates against the veteran's claim.  

The medical evidence in this case consists of VA examinations 
dated in May 2003 and March 2006.  The veteran also submitted 
reports of his private physician dated in May 2003 and 
October 2004.  

A May 2003 VA examination was afforded the veteran in 
connection with his claim for a higher evaluation for PTSD.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  

After examining the veteran, the examiner stated that 
"[a]lthough the veteran's psychiatric symptoms [might] cause 
him some difficulty in tolerating the normal stress and 
interpersonal interactions required in most work settings, 
they do not render him totally unemployable."  

The veteran's claims file also contains several statements 
and reports of the veteran's private physician.  One May 2003 
report noted that the physician had been following the 
veteran since January 1999.  The veteran was noted to have a 
long history of anxiety, PTSD and depression.  

The veteran's symptoms were indicated to be the primary 
reason that he decided to retire early from his position with 
the Postal Service.  The physician indicated that the 
veteran's prognosis was extremely guarded and that "[he] 
believe[d] [the veteran] [was] currently completely 
disabled."  

A second May 2003 report noted similar findings as the first 
and, after indicating worse symptoms than noted in the May 
2003 VA examination report, stated that "[i]t [was] [his] 
opinion that [the veteran's] current level of impairment 
precludes his ability to work in any capacity."  

Finally, an October 2004 report stated that this physician 
continued to follow the veteran for his PTSD and major 
depression and that "[the veteran] remain[ed] unable to work 
due to his illness."  

The veteran was again seen by VA for his diabetes mellitus 
and other non-psychiatric disabilities in March 2005.  After 
the examination, the examiner stated that "[t]he veteran's 
employment would be impacted by the numbness and tingling in 
his hands and lower legs making it difficult for him to 
stand, sit or walk for prolonged periods of time.  The 
numbness in the feet [made] it difficult for him to drive and 
the numbness in his hands cause[d] problems with fine motor 
skills."  

Finally, the veteran was again afforded a VA examination 
dated in March 2006 in connection with his claim.  In 
connection with the question of employability, the examiner, 
after examining the veteran and his claims file in connection 
with the claim, stated that "[t]his interviewer agree[d] 
with the previous C&P report that, while the veteran's 
psychiatric symptoms would result in some difficulty in 
tolerating the usual stresses of most workplace settings, 
they do not render him totally unemployable."  

Based on the foregoing, it is the Board's determination that 
the preponderance of the evidence does not show that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities, 
and as such a total compensation evaluation is not warranted 
in this case.  

In this case, the Board notes that both VA examiners, who 
examined the veteran and his claims file, found that the 
veteran was not unable to pursue substantially gainful 
employment solely due to his service-connected disabilities.  

While the veteran's private physician did state that his 
psychiatric disabilities precluded his ability to work in any 
capacity, this physician had not identified the 
manifestations of the service-connected PTSD that had 
prevented him from working at the Postal Service when he 
retired in 2002 after being employed for almost thirty years.  
Absent such competent evidence, the Board cannot find on this 
record that the veteran retired solely as the result of 
disabling manifestations referable to his service-connected 
disability.  

The Board notes that the March 2006 VA examiner, in reviewing 
the veteran's claims file, also reviewed the opinions of the 
veteran's private physician and nevertheless came to the 
conclusion that the veteran's psychiatric symptoms did not 
render him totally unemployable.  

Significantly, each VA physician opined that the psychiatric 
symptoms, while disabling due to difficulty in tolerating 
usual workplace stress, did render unemployable.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rational basis for doing 
so is given).  

Similarly, no medical evidence has been submitted to show 
that the veteran's other service-connected disabilities would 
substantially impair his ability to work at an occupation 
consistent with his previous employment or educational 
background.  

Overall, the preponderance of the evidence is against the 
veteran's claim for a TDIU rating, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to a TDIU rating is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


